PER CURIAM.
Defendant appeals the summary denial of his motion to mitigate his sentence. He complains of his failure to receive notice of the state’s intent to request sentencing him as a habitual offender. The trial judge failed to attach the written notice or other portions of the record to either refute defendant’s allegation or to substantiate the denial of the motion.
Accordingly, we reverse the order and remand for further proceedings. If the trial court determines on remand that the motion must be denied, it should attach portions of the record to support its finding.
SCHEB, A.C.J., and DANAHY and THREADGILL, JJ., concur.